Citation Nr: 0316129	
Decision Date: 07/16/03    Archive Date: 07/22/03

DOCKET NO.  00-02 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a lumbar spine 
disability.

3.  Entitlement to a compensable evaluation for the residuals 
of a fracture of the left femur. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


REMAND

In December 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded examination of 
the bones and muscles of the cervical 
spine, lumbar spine and left femur to 
determine the nature, extent and etiology 
of any cervical spine or lumbar spine 
disability, as well as the nature and 
severity of the service-connected left 
femur fracture residuals, to include the 
etiology and severity of left leg pain.  
Send the claims folder to the examiner(s) 
for review.  
The examiner should carefully review the 
veteran's service medical records, as 
they pertain to preservice spinal 
disability, as well as inservice medical 
treatment.  Post service, notation is 
made that the February 1999 VA spine 
examiner concluded that the veteran was 
"status post MVA, with resultant low 
back pain and neck pain".  The examiner 
should set forth the complete diagnoses 
for the cervical and lumbar spine.  The 
examiner should provide a medical opinion 
as to the probability that any current 
cervical or lumbar spine diagnosis is of 
service onset or related thereto, to 
include a result of the inservice motor 
vehicle accident.  The examiner's opinion 
should be reconciled with the February 
1999 opinion expressed above, to the 
extent necessary or possible.
The examiner should be advised that the 
veteran complains of pain on movement of 
the upper left leg, described as a pain 
with "pulling" on movement, and 
attributes that pain to a left femur 
fracture or insertion or removal of 
hardware used to treat that fracture.  
The examiner should be advised that the 
veteran contends that his left leg is 
shorter than the right leg as a result of 
the left femur fracture.  
The examiner should describe all 
appropriate measurements necessary to 
compare the length of the veteran's right 
leg to the length of the left leg, and 
should state whether there is a leg 
length discrepancy.  If the veteran has a 
leg length discrepancy, the examiner 
should provide an opinion as to whether 
that discrepancy is the result of a 
fracture of the left femur.  
The examiner should determine what 
muscles/muscle groups may have been 
affected by surgical insertion and 
removal of hardware used to treat a 
fracture of the left femur.  All 
residuals of the femur fracture should be 
set forth in detail.  The examiner should 
report whether there is any objective 
evidence of pain, pain on motion, pain on 
use, or functional loss due to pain, in 
the muscles or muscle groups affected by 
surgical procedures to insert or remove 
hardware from the left femur, and if none 
is shown, so state.  The examiner should 
state whether adhesions, atrophy, 
weakness, weakness against resistance, 
pain on movement against resistance, or 
other pathology of the muscles/muscle 
groups affected by surgical treatment of 
a fracture of the left femur is present.  
The examiner should provide a rationale 
for the conclusions expressed.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





